Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-15 of U.S. Patent No. 11,131,640. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 14-15 of ‘640 teach all the limitations of claims 1-12 and 15-18 of the current application.

Claims 1, 3-8, 11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 22 of U.S. Patent No. 11,156,570. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 22 of ‘570 teach all the limitations of claims 1, 3-8, 11, and 15-18 of the current application.

Claims 1 and 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17-21of U.S. Patent No. 11,181,493. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 17-21 of ‘493 teach all the limitations of claims 1 and 2-18 of the current application.

Claims 1, 3, 5-8, and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-24  of copending Application No. 16/824,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 14-24 of ‘014  teach all the limitations of claims 1, 3, 5-8, and 12-18 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 discloses the limitations “1H T1-T2 2-dimensional correlation map” and “an area under a 1H T1-T2 relaxation time plot”. However, it is not enabled how an area under specifically a 2-dimensional T1-T2 relaxation time plot is performed without having a third dimension that includes signal intensity. Therefore, the claim is not enabled for a T1-T2 2-dimensional correlation map.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 discloses the limitations “1H T1-T2 2-dimensional correlation map” and “an area under a 1H T1-T2 relaxation time plot”. However, it is not clear how an area under specifically a 2-dimensional T1-T2 relaxation time plot is performed without having a third dimension that includes signal intensity. Therefore, the claim is considered indefinite for a T1-T2 2-dimensional correlation map.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (“MICROSTRUCTURAL INVESTIGATION OF STRESSDEPENDENT PERMEABILITY IN TIGHT OIL ROCKS” which was published and presented in 2017 and is included in this office action).

Regarding claim 1, King teaches a method comprising: 
saturating a core sample with a nuclear magnetic resonance (NMR) saturation fluid [Page 2-3, Toluene is used as a saturation fluid. See also rest of reference.], wherein the core sample has a permeability of 100 milliDarcy (mD) or less, to achieve a saturated core sample [Pages 1, 3, 6, 8 disclose permeability of the samples in the nanoDarcy range. See also rest of reference.]; 
taking a NMR measurement of fluids in the saturated core sample [See Pages 2-3, wherein NMR experiments are performed on the samples. See also rest of reference.]; 
determining a porosity of the core sample based on a correlation between the NMR measurement and a NMR signal to fluid volume calibration [See Pages 2-3, wherein the NMR measurement and calibration measurement are disclosed. See also Fig. 1, which shows the different types of pores in the sample. See also Fig. 4 and Pages 7-8, wherein porosity is determined on the basis of the data from the NMR experiments in pages 2-3. See also rest of reference.].

Regarding claim 4, King further teaches wherein the NMR measurement is T2 NMR signal intensity as a function of refocusing delay and the correlation is between a y-value at a y-intercept of an extrapolation of the T2 NMR signal intensity including x=0 and the NMR signal to fluid volume calibration [See Fig. 1. See also Pages 2-3 and 7-8. See also rest of reference.]. 

Regarding claim 8, King further teaches wherein the NMR saturation fluid is hydrophobic [Page 2-3, Toluene is used as a saturation fluid. See also rest of reference.].

Regarding claim 13, King further teaches further comprising: deriving a core sample property based on at least the porosity and the NMR measurement, wherein the core sample property is one or more selected from the group consisting of: a pore type distribution, a nanopore oil volume, a nanopore water volume, a micropore oil volume, a micropore water volume, a macropore oil volume, and a macropore water volume [See Fig. 1, wherein pore type distribution is determined. See also Fig. 4 and page 8, which teaches different pore volumes. See also rest of reference.].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Vinegar (US 5,306,640).

Regarding claim 2, King teaches the limitations of claim 1, which this claim depends from.
King further teaches a correlation between the NMR measurement and a NMR signal to fluid volume calibration [See Pages 2-3, wherein the NMR measurement and calibration measurement are disclosed. See also rest of reference.].
However, King is silent in teaching wherein the NMR measurement is 1H spectroscopy measured with high-field NMR and the correlation includes an area under a 1H spectrum from 10 ppm to 0 ppm.
Vinegar, which is also in the field of NMR, teaches wherein the NMR measurement is 1H spectroscopy measured with high-field NMR and the correlation is between an area under a 1H spectrum from 10 ppm to 0 ppm and the NMR signal to fluid volume calibration [See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Vinegar because both King and Vinegar are in the field of NMR and because Vinegar teaches it is known in the art to use the area under a spectrum to determine formation properties that help determine porosity [Vinegar - See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].

Regarding claim 5, King teaches the limitations of claim 1, which this claim depends from.
King further teaches wherein the NMR measurement is T2 relaxation times measured with low-field and/or intermediate-field NMR [Page 1, wherein low-field NMR is used. See also rest of reference.] and the correlation is between an area under a T2 relaxation time spectrum from 0.1 ms to 300 ms and the NMR signal to fluid volume calibration [See Pages 2-3 and Fig. 1, wherein the NMR measurement and calibration measurement are disclosed. See also rest of reference.].
However, King is silent in teaching 1H.
Vinegar, which is also in the field of NMR, teaches 1H [See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King with the teachings of Vinegar because all references are in the field of NMR and because Vinegar teaches it is known in the art to use the acquire 1H data because hydrocarbons include and water include 1H [Vinegar - See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Cheng (US 2021/0190989), in further view of previously cited Vinegar.

Regarding claim 3, King teaches the limitations of claim 1, which this claim depends from.
King further teaches wherein the NMR measurement is measured with low- field and/or intermediate-field NMR [Page 1, wherein low-field NMR is used. See also rest of reference.] and a correlation between the NMR measurement and a NMR signal to fluid volume calibration [See Pages 2-3, wherein the NMR measurement and calibration measurement are disclosed. See also rest of reference.].
However, King is silent in teaching wherein the NMR measurement is 1H T1/T2 ratio measured and the correlation includes an area under a 1H T1/T2 ratio of 1 < 1H T1/T2 ratio < 100.
Cheng further teaches T1/T2 ratio measured and the correlation includes an area under a T1/T2 ratio of 1 < T1/T2 ratio < 100 [¶0052, ¶0058. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Cheng because both King and Cheng are in the field of NMR and because Cheng teaches it is known to use T1/T2 ratios to help determine porosity [Cheng - ¶0052, ¶0058. See also rest of reference.].
However, King and Cheng are both silent in teaching 1H.
Vinegar, which is also in the field of NMR, teaches 1H [See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Cheng with the teachings of Vinegar because all references are in the field of NMR and because Vinegar teaches it is known in the art to use the acquire 1H data because hydrocarbons include and water include 1H [Vinegar - See Figs. 5-8, wherein spectra are shown. See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Song (US 2020/0174153).

Regarding claim 6, King teaches the limitations of claim 1, which this claim depends from.
King further teaches wherein the NMR measurement is measured with low- field and/or intermediate-field NMR [Page 1, wherein low-field NMR is used. See also rest of reference.] and the correlation is between an area under a T2 relaxation time plot from T2 of 0.1 ms to 300 ms [See Fig. 1 and Pages 2-3, wherein the NMR measurement and calibration measurement are disclosed. See also rest of reference.].
However, King is silent in teaching wherein the NMR measurement is 1H T1-T2 2-dimensional correlation map and the correlation includes a 1H T1-T2 relaxation time plot from T2 of 0.1 ms to 300 ms and T1 of 0.1 ms to 300 ms [See Fig. 3 and Figs. 14-18. ¶0043. See also rest of reference.].
Song, which is also in the field of NMR, teaches is 1H T1-T2 2-dimensional correlation map and the correlation includes an area under a 1H T1-T2 relaxation time plot from T2 of 0.1 ms to 300 ms and T1 of 0.1 ms to 300 ms [See Fig. 3 and Figs. 14-18. ¶0043. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Song because both King and Song are in the field of NMR and Song teaches it is known in the art to use T1-T2 correlation maps to determine what materials are classified in the samples [Song - ¶0045 and Fig. 3]. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Venkataramanan (US 2015/0177351), and in further view of previously cited Vinegar.

Regarding claim 7, King teaches the limitations of claim 1, which this claim depends from.
King further teaches wherein the NMR measurement is imaging measured with NMR and the correlation is between a T2- relaxation signal for the fluids within spatial boundaries of the core sample and the NMR signal to fluid volume calibration [See Pages 2-3, wherein correlation between the T2 NMR measurement and calibration measurement is disclosed. See also rest of reference.].
However, King is silent in teaching intermediate-field and/or high-field NMR and T1-relaxation corrected signal.
Venkataramanan, which is in the field of NMR, teaches a T2- and T1-relaxation corrected signal [¶0060. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Venkataramanan because both references teach using NMR and Venkataramanan teaches it is known in the art to correct the T1/T2 signal to acquire more accurate porosity [Venkataramanan - ¶0060], wherein acquiring porosity is a goal of King. 
However, King and Venkataramanan are silent in teaching intermediate-field and/or high-field NMR.
Vinegar, which is also in the field of NMR, teaches intermediate-field and/or high-field NMR [See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Venkataramanan  with the teachings of Vinegar because all prior art are in the field of NMR and because Vinegar teaches it is known in the art to use high field NMR to measure porosity [Vinegar - See also Col. 3, line 21 to Col. 4, line 43. See also rest of reference.].

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Tinni (US 2018/0003653).

Regarding claim 9, King teaches the limitations of claim 1, which this claim depends from.
King further teaches the NMR saturation fluid [Pages 2-3. See also rest of reference.].
However, King is silent in teaching wherein the NMR saturation fluid comprises dodecane.
Tinni, which is also in the field of NMR, teaches wherein the NMR saturation fluid comprises dodecane [¶0015-0018; ¶0022-0026; ¶0060. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Tinni because both King and Tinni are in the field of NMR and Tinni teaches it is known in the art to use dodecane as saturation fluid when determining changes in porosity [Tinni - ¶0060-0061], which is a goal of King. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Nicot (“ESTIMATING SATURATIONS IN ORGANIC SHALES USING 2D NMR”).

Regarding claim 10, King teaches the limitations of claim 1, which this claim depends from.
King further teaches the NMR saturation fluid [Pages 2-3. See also rest of reference.].
However, King is silent in teaching wherein the NMR saturation fluid comprises a mixture of synthetic paraffins.
Nicot, which is also in the field of NMR, teaches wherein the NMR saturation fluid comprises a mixture of synthetic paraffins [Page 5, see ISOPAR is used. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Nicot because both King and Nicot are in the field of NMR Nicot teaches it is known in the art to use ISOPAR as saturation fluid for performing tests on rock cores [Nicot – Page 5], which is a goal of King. 

Claim(s) 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Kwak (US 2019/0317034).

Regarding claim 11, King teaches the limitations of claim 1, which this claim depends from.
King further teaches the NMR saturation fluid [Pages 2-3. See also rest of reference.].
However, King is silent in teaching wherein the NMR saturation fluid is hydrophilic.
Kwak, which is also in the field of NMR, teaches wherein the NMR saturation fluid is hydrophilic [Abstract; ¶0003; ¶0032. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Kwak because both King and Kwak are in the field of NMR Kwak teaches it is known in the art to use heavy water as saturation fluid for performing tests on rock cores and determining porosity [Kwak – ¶0018-0019; ¶0032; ¶0037-0040. See also rest of reference], which is a goal of King.

Regarding claim 15, King teaches the limitations of claim 1, which this claim depends from.
King further teaches further comprising: wherein the NMR measurement is a first NMR measurement [See pages 2-3. See also rest of reference.]. 
However, King is silent in teaching hydraulically exchanging a fluid in the core sample with a NMR exchange fluid; taking a second NMR measurement of the core sample after hydraulic exchange; and  - 56 -2019EM176-US deriving a core sample property based on at least the porosity and a comparison between the first NMR measurement and the second NMR measurement, wherein the core sample property is one or more selected from the group consisting of: a recoverable oil volume, a recoverable water volume, an irreducible hydrocarbon volume, an irreducible water volume, and an immobile fluid volume.
Kwak, which is also in the field of NMR, teaches wherein the NMR measurement is a first NMR measurement [See Fig. 2, step 204. See also rest of reference.]; hydraulically exchanging a fluid in the core sample with a NMR exchange fluid [See Fig. 2, step 206. See also ¶0031 and rest of reference.]; taking a second NMR measurement of the core sample after hydraulic exchange [See Fig. 2, step 208. See also ¶0031 and rest of reference.]; and  - 56 -2019EM176-USderiving a core sample property based on at least the porosity and a comparison between the first NMR measurement and the second NMR measurement, wherein the core sample property is one or more selected from the group consisting of: a recoverable oil volume, a recoverable water volume, an irreducible hydrocarbon volume, an irreducible water volume, and an immobile fluid volume [Fig. 2, step 212. ¶0019 and ¶0041, wherein an immovable fluid volume BVI is determined from permeability. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Kwak because both King and Kwak are in the field of NMR Kwak teaches it is known in the art that permeability can be used to calculate bulk volume movable and bulk volume irreducible [Kwak – ¶0019 and ¶0041. See also rest of reference] and King teaches knowing/obtaining permeability.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Xu (CN 111855523. English translation provided by Espacenet and attached to this office action).

Regarding claim 12, King teaches the limitations of claim 1, which this claim depends from.
However, King is silent in teaching further comprising: taking a mass of the core sample before and after saturating.
Xu, which is also in the field of NMR, teaches further comprising: taking a mass of the core sample before and after saturating [¶0127].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Xu because both King and Xu are in the field of NMR and Xu teaches performing NMR testing on a core, which is an object of King, and Xu also teaches determining the mass of the core before and after saturation for determining how much saturation is present [Xu - ¶0127-0131]. 

Claim(s) 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of Wang (US 2017/0123098).

Regarding claim 14, King teaches the limitations of claim 13, which this claim depends from.
King further teaches further comprising: performing the method for a plurality of core samples [Pages 1-3, see two samples. See also rest of reference.]. 
However, King is silent in teaching corresponding the core sample properties to the lengths along a wellbore from which the corresponding core samples were taken; and estimating a formation property corresponding to the core sample property at lengths along the wellbore between where the plurality of core samples were taken.
Wang, which is also in the field of NMR, teaches performing the method for a plurality of core samples [¶0178. See also rest of reference.]; corresponding the core sample properties to the lengths along a wellbore from which the corresponding core samples were taken [¶0005, ¶0078-0081. See also ¶0178 and rest of reference.]; and estimating a formation property corresponding to the core sample property at lengths along the wellbore between where the plurality of core samples were taken [¶0087, wherein the T1-T2 correlations can determine the fluids present in the formation/core. See also ¶0005, ¶0078-0081 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Wang because both King and Wang are in the field of NMR and Wang teaches it is known in the art to acquire NMR data for different depths of a wellbore to characterize the properties of the wellbore [King - ¶0078-0081] and that this process can be performed on rock core samples [King - ¶0178], such as the samples in King. 

Regarding claim 18, King teaches the limitations of claim 13, which this claim depends from.
King further teaches further comprising: performing the method for a plurality of core samples [Pages 1-3, see two samples. See also rest of reference.]. 
However, King is silent in teaching corresponding the core sample properties to the lengths along a wellbore from which the corresponding core samples were taken; and estimating a formation property corresponding to the core sample property at lengths along the wellbore between where the plurality of core samples were taken.
Wang, which is also in the field of NMR, teaches performing the method for a plurality of core samples [¶0178. See also rest of reference.]; corresponding the porosities to the lengths along a wellbore from which the corresponding core samples were taken [¶0005, ¶0078-0081. ¶0002, wherein porosity is determined from the NMR data. See also ¶0178 and rest of reference.]; estimating a formation porosity at lengths along the wellbore between where the plurality of core samples were taken to produce an artificial NMR log [¶0002, wherein porosity is determined from the NMR data. See also ¶0005, ¶0078-0081 which acquire the NMR data at different lengths of the wellbore. ¶0004, wherein the tool is a logging tool, so logs are created. and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Wang because both King and Wang are in the field of NMR and Wang teaches it is known in the art to acquire NMR data for different depths of a wellbore to characterize the properties of the wellbore [King - ¶0078-0081] and that this process can be performed on rock core samples [King - ¶0178], such as the samples in King. 

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of previously cited Kwak, in further view of previously cited Wang.

Regarding claim 16, King and Kwak teach the limitations of claim 15, which this claim depends from.
King further teaches further comprising: performing the method for a plurality of core samples [Pages 1-3, see two samples. See also rest of reference.]. 
However, King and Kwak are silent in teaching corresponding the core sample properties to the lengths along a wellbore from which the corresponding core samples were taken; and estimating a formation property corresponding to the core sample property at lengths along the wellbore between where the plurality of core samples were taken.
Wang, which is also in the field of NMR, teaches performing the method for a plurality of core samples [¶0178. See also rest of reference.]; corresponding the core sample properties to the lengths along a wellbore from which the corresponding core samples were taken [¶0078-0081, wherein the different depth of the well and different location in the well is disclosed.  ¶0147, wherein the tool is relocated to another depth in the well. See ¶0178 and also rest of reference.]; and estimating a formation property corresponding to the core sample property at lengths along the wellbore between where the plurality of core samples were taken [¶0087, wherein the T1-T2 correlations can determine the fluids present in the formation/core. See also ¶0005, ¶0078-0081 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Kwak with the teachings of Wang because all the references are in the field of NMR and Wang teaches it is known in the art to acquire NMR data for different depths of a wellbore to characterize the properties of the wellbore [Wang - ¶0078-0081] and that this process can be performed on rock core samples [Wang - ¶0178], such as the samples in King and Kwak. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited King, in view of previously cited Jain (US 2016/0178546), in further view of previously cited Wang.

Regarding claim 17, King teaches the limitations of claim 1, which this claim depends from.
However, King is silent in teaching further comprising: providing a NMR log having porosity data of a wellbore from which the core sample was extracted; calibrating the porosity data of the NMR log based on a comparison of the porosity data at a corresponding length along the wellbore to the porosity of the core sample.
Jain, which is also in the field of NMR, teaches further comprising: providing a NMR log having porosity data of a wellbore from which the core sample was extracted [¶0026, wherein porosity data is acquired. Porosity is acquired measurements. See also rest of reference.]; calibrating the porosity data of the NMR log based on a comparison of the porosity data at a corresponding depth along the wellbore to the porosity of the core sample [¶0021-0022; ¶0027; ¶0043, wherein acquired data is related to lab/core data (i.e. calibration). See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Jain because all the references are in the field of NMR and Jain teaches that it is known in the art to acquire NMR data in labs and in wellbores and compare/correlate the data so that accurate results can be obtained [Jain - ¶0043 and Fig. 5].
However, King and Jain are silent in teaching a corresponding length along the wellbore.
Wang, which is also in the field of NMR, teaches acquiring NMR data a corresponding length along the wellbore [¶0078-0081, wherein the different depth of the well and different location in the well is disclosed.  ¶0147, wherein the tool is relocated to another depth in the well. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of King and Jain with the teachings of Wang because all the references are in the field of NMR and Wang teaches it is known in the art to acquire NMR data for different depths of a wellbore to characterize the properties of the wellbore [Wang - ¶0078-0081] and that this process can be performed on rock core samples [Wang - ¶0178], such as the samples in King. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896